Citation Nr: 1519238	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  14-35 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of service connection for bilateral defective hearing.  

3.  Entitlement to service connection for bilateral defective hearing.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from October 1953 to October 1955.  

By rating action in September 2008, the RO denied service connection for bilateral defective hearing.  The Veteran and his representative were notified of this decision and did not appeal.  

This matter comes before the Board of Veterans' Affairs (Board) on appeal from an April 2012 decision by the RO which reopened and denied the claim of service connection for bilateral defective hearing and denied service connection for tinnitus.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).  


FINDINGS OF FACT

1.  Service connection for bilateral defective hearing was finally denied by the RO in September 2008.  

2.  The evidence received since the September 2008 RO decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  

3.  The preponderance of the evidence is against a finding that the Veteran's bilateral hearing disability and tinnitus are etiologically related to any incident, event, or injury of service origin.



CONCLUSIONS OF LAW

1.  The unappealed September 2008 RO decision which denied service connection for bilateral defective hearing is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.1103 (2014).  

2.  Additional evidence received since the September 2008 RO decision is new and material, and the claim of service connection for bilateral defective hearing is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

3.  The criteria for establishing service connection for bilateral defective hearing have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2014).  

4.  The criteria for establishing service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5106, 5107, 5126; 38 C.F.R. § 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in June 2012.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

Based on the communications sent to the Veteran and his representative over the course of this appeal, he has shown actual knowledge of the evidence that he is required to submit in this case.  Based on the Veteran's contentions as well as the communications provided to him and his representative by VA, it is reasonable to expect that he understands what is needed to prevail on his claim.  

As to VA's duty to assist, when service treatment records (STRs) are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  In such cases, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).  See also Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

In this case, the RO was notified by the National Personnel Records Center (NPRC) in June 2008, that, except for his separation examination, all of the Veteran's STRs were destroyed by fire in 1973 and were unavailable, and that there were no data entry cards on file in the Surgeon General Office (SGO).  In August 2008, the RO made formal findings that the Veteran's STRs records had been destroyed and were unavailable, and notified the Veteran of the same in August 2008, June 2012 and July 2014.  In July 2014, the NPRC advised the RO that the Veteran's service personnel records were destroyed by fire and could not be reconstructed, and the Veteran was so notified.  

Considering the aforementioned, the Board concludes that the VA's actions constitute a "reasonably exhaustive search" of all available options and that any further development would not yield any probative evidence favorable to the Veteran.  See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); see also Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  Accordingly, there is no basis for any further pursuit of the Veteran's STRs or service personnel records.  

The Board finds that, to the extent possible, all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran was examined by VA during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  As will be discussed in greater detail herein below, the Board finds that the August 2014 VA audiological examination was comprehensive in scope and adequate upon which to base a decision on the merits of the issues on appeal.  The examiner personally interviewed and examined the Veteran, elicited a medical history and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

Finality

In this case, while the RO found that new and material evidence had been received to reopen the Veteran's claim, RO decisions are not binding on the Board.  Consequently, the Board first must decide whether new and material evidence has been received to reopen the Veteran's claim.  That is, the Board has a jurisdictional responsibility to consider whether it is proper for the claim to be reopened.  Jackson v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001).  

As noted above, service connection for bilateral defective hearing was last finally denied by the RO in September 2008, and there was no appeal of that decision.  Therefore, the laws and regulations governing finality and reopening of a previously disallowed claim are pertinent in the consideration of the current issue on appeal.  

Under pertinent law and VA regulations, the Board may reopen and review a claim which has been previously denied if new and material evidence is submitted by or on behalf of the Appellant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decision makers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held that the Board first must determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Here, the Veteran did not submit any new and material evidence within the year following the September 2008 RO decision, nor did he file a timely appeal to that decision.  Therefore, that rating decision is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).  

The Veteran's claim was initially denied by the RO in September 2008 on the basis that he was not shown to have a hearing loss at the time of service separation or until many years thereafter, and that as a cook (duty MOS), he would not have routinely been exposed to significant acoustic trauma.  In order for the claim to be reopened, new and material evidence must have been added to the record since the September 2008 decision that shows the Veteran has a hearing loss at present that is related to his military service.  

Relevant evidence submitted and obtained since the September 2008 rating decision includes the Veteran's contentions, not previously articulated, that although his duty MOS in service was that of a cook, he was exposed to acoustic trauma from helicopter and jet engines on numerous occasions when he had to serve food on the flight lines.  This evidence is presumed credible for the limited purpose of reopening the claim.  See Justus, 3 Vet. App. at 512-513.  

In this regard, the Veteran's recent assertions of exposure to acoustic trauma in service addresses the basis for the previous denial and is sufficient to reopen the claim.  Thus, the evidence is both "new," as it had not been previously considered by VA, and is "material" as it addressed the basis on which the claim was previously denied.  As new and material evidence to reopen a finally disallowed claim has been submitted, the claim is reopened.  

Having determined that the Veteran's claim is reopened, the Board next must determine if it will be prejudicial to him if the Board addresses the merits of the claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, the Veteran was notified of VA's duty to assist him in obtaining evidence, of what evidence was required to sustain his claim, and what evidence has already been obtained.  The Veteran was notified of his responsibility to submit evidence which showed that he had a current hearing loss and tinnitus that was related to his military service, and why the current evidence was insufficient to award the benefits sought.  The Veteran was also given additional time to submit evidence that addressed the deficiencies in his claim.  The Veteran was examined by VA audiological services during the pendency of this appeal, and was afforded an opportunity for a personal hearing, but declined.  Based on a review of the claims file, the Board finds that VA's duty to assist and notify the Veteran has been completed, and that he will not be prejudiced by the Board proceeding to review this issue on the merits.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also, Curry v. Brown, 7 Vet. App. 59, 66-67 (1994).  

Laws & Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

An alternative method of establishing the second and third Shedden/Caluza elements for a chronic disability listed under 38 C.F.R. § 3.309(a), is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir 2013); see also, Barr v. Nicholson, 21 Vet. App. 303 (2007); Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition listed under 38 C.F.R. § 3.309(a) was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).   

Analysis

The Veteran contends that his current hearing loss and tinnitus was caused by exposure to acoustic trauma from weapons firing, air craft engine noise and from working in a kitchen without hearing protection during service.  In his notice of disagreement, the Veteran reported that he had to serve food to troops working construction on an airbase flight line and said that he has always had tinnitus.  In his substantive appeal, received in September 2014, the Veteran reported that he had hearing problems and tinnitus since he was in service.  

While the Veteran is competent to describe his experiences and symptoms, the etiology of his symptoms may not be diagnosed via lay observations alone and he is not shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of the claimed disabilities.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Although nearly all of the Veteran's STR's were destroyed by fire at the NPRC and cannot be reconstructed, the Veteran does not claim to have had any treatment for hearing problems or tinnitus in service.  Likewise, the Veteran's service separation examination in October 1955, showed no complaints or abnormalities for any hearing problems or tinnitus.  On examination, the Veteran's ears were normal and his hearing acuity was 15/15 for whispered and spoken voice testing.  

The first reported complaint of any hearing problem was on a VA outpatient note dated in April 2003.  At that time, the Veteran reported that he had difficulty understanding conversational speech and wanted to have his hearing check.  The Veteran specifically denied any tinnitus.  An October 2003 VA audiology consult note indicated that the Veteran had mild to moderately-severe high frequency hearing loss, bilaterally.  

When examined by VA in September 2014, the audiologist indicated that the claims file was reviewed and included a description of the Veteran's complaints, medical history and current findings on examination.  The Veteran reported that he was exposed to acoustic trauma from aircraft engine noise while stationed at an airbase in service, but said that the nearest flight line was about three miles away.  The Veteran denied any significant noise exposure since service, but said that he did have ear infections as an adult and had chemotherapy about four years earlier.  The audiologist noted that the Veteran denied any history of tinnitus when seen by VA previously and that he denied any current tinnitus.  The audiometric findings were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
50
55
45
LEFT
45
50
50
50
50

Speech discrimination was 76 percent in the right ear and 88 percent in the left ear.  The diagnoses included bilateral sensorineural hearing loss and tinnitus.  The audiologist noted that the Veteran had normal hearing acuity as measure by whispered and spoken voice testing at the time of service discharge examination.  She also noted that the Veteran was assigned to an aviation battalion, but that he reported the nearest airstrip was about three miles away and that he had no difficulty understanding conversational speech by fellow servicemen in service.  The audiologist indicated that the Veteran's hearing loss configuration was not consistent with acoustic trauma, and opined that it was less likely than not that his current hearing loss and tinnitus was related to service.  

In this case, the Board finds the September 2014 VA opinion persuasive, as it was based on thorough examination of the Veteran and included a discussion of all relevant facts.  The audiologist offered rational and plausible explanation for concluding that the Veteran did not have a hearing loss or tinnitus which was related to his military service.  See Wray v. Brown, 7 Vet. App. 488, 493 (1995).  The audiologist considered the Veteran's self-reported history of noise exposure in service, but noted that his hearing loss configuration was not consistent with acoustic trauma.  Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Therefore, the most probative evidence of record consists of the September 2014 VA audiologist's opinion.  

As noted above, while the Veteran is competent to provide evidence concerning his observations and experiences, any such statements must be weighed against other evidence of record, including any inconsistent or contradictory statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  

In this regard, the Board notes that while the Veteran now claims that he has had hearing loss and tinnitus since service, the evidence showed that he specifically denied any tinnitus when seen by VA in April 2003.  Similarly, the Veteran made no mention of tinnitus at the time of his original claim for VA compensation benefits in May 2008, and did not report when his hearing loss began.  The first reported complaint of tinnitus was on a VA audiology consult in February 2012.  At that time, the Veteran reported that he had recently undergone chemotherapy for prostate cancer, and that his tinnitus "started about two weeks ago."  (See February 2012 audiological note in VV).  When seen by VA audiology in December 2013, the Veteran reported a bilateral scratching sound in his ears for the past few days that occurred only at night when he was not wearing his hearing aids, and said that it started around the same time that his chemotherapy medications were changed.  

On his current claim, received in April 2012, the Veteran did not report a history of hearing loss and tinnitus since service, but rather that "[i] feel that my hearing loss and tinnitus is a result of my service in the military."  That the Veteran would have a hearing loss and tinnitus since service; that he has always believed was related to service, but that he never mentioned any such problems in service, or filed a claim or sought medical attention for these chronic problems until some 48 years or more after service is not believable or credible.  Hence, the Board does not find that the Veteran's contentions are of any probative value and declines to assign them any evidentiary weight.  

Inasmuch as there was no evidence of any complaints, abnormalities or diagnosis for any hearing problems or tinnitus in service or until nearly five decades after his discharge from service, and no credible or competent evidence relating any current hearing loss or tinnitus to service, the record affords no basis for a favorable disposition of the Veteran's appeal.  Accordingly, service connection for bilateral defective hearing and tinnitus is denied.  

The benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issues on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  



ORDER

New and material evidence having been submitted, the claim of service connection for bilateral defective hearing is reopened.  

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


